Title: Memorandum from Robert Bailey, [January 1795]
From: Bailey, Robert
To: Jefferson, Thomas



[January 1795]

Seeds Saved 1794


Pease




  Early Dwarf
Reid. Speckled Snap
Onions


  Early Charlton
Golden Dwarf—
  Strawsburgh


  Hotspur
  Sugar Bean
  white Spanish


  Marrow fat
Cabbage
  corn Sallad


  Pearl-eyed
  Scotsch Cabbage
French Sorrel


  Black eyed
  York Cabbage
Hanover Turnip


  white eyed
  Colworts
Leaf Lettice


  Small Green
  Salsify
Green Do.



  Black Indian
English Cress
Garlick


Beans
—Do. Turnip
Palm of christie


  B. Windsor
Carrot
Pumpcons, kinds


  Ey. Sesbon
Parsnip
Early cucumber


  white Carolinia
Green Rape
watter mellon


  white Snap
Spinage
musk Do.


  Ground Snap
whit mustard



  Blue Speckled Snap




[on verso:]
wanting—
½ oz Coly flower
½ oz Green Brocli
½ oz white Ditto
✓ 1 oz Solid cellery
<½ oz Currold Indive>
2 Broad leaved Do. endive
1 ℔ English Scarlet Radis
<4 oz Turnip Radish>
¼ peck of more, Broad windsor Beans
